Exhibit 10.2

CONFIDENTIAL TREATMENT REQUESTED

EXCLUSIVE LICENSE AGREEMENT

BETWEEN

THE RESEARCH INSTITUTE AT NATIONWIDE CHILDREN’S HOSPITAL

AND

AVEXIS, INC.

This Exclusive License Agreement (the “Agreement”) is entered into as of the
last date of the signatures below (the “Effective Date”) by and between
Nationwide Children’s Hospital, a nonprofit Ohio corporation (“Children’s”) and
AveXis, Inc., a Delaware corporation  having offices at 2275 Half Day Rd, Suite
160, Bannockburn, IL 60015 (“Licensee”).

RECITALS

1.          Children’s has been authorized to license rights in the Licensed
Technology (as defined below)

2.          Children’s desires to have the Licensed Technology developed and
marketed at the earliest possible time to ensure availability for public use and
benefit;

3.          Licensee intends to bring together the scientific and business
expertise, facilities and capital to develop and market the Licensed Technology
under a license from Children’s; and

4.          Children’s is willing to grant Licensee a license to exploit the
Licensed Technology subject to the terms and conditions set forth below.

In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby agreed,
Children’s and Licensee hereby agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

1.1         Definitions.  The capitalized terms used herein shall have the
meanings set forth below in this Section 1.1 unless otherwise expressly defined
in this Agreement.

1.1.1      “Affiliate” shall mean any entity which directly or indirectly owns
or controls, is owned or controlled by, or is under common ownership or control
with Licensee.  For the purpose of this definition, “ownership” or “control”
shall mean: (a) the direct or indirect possession or ownership of greater than
fifty percent (50%) of the outstanding voting stock of the entity; (b) the right
to receive more than fifty percent (50%) of the profits or earnings of the
entity; (c) the power to appoint or remove a majority of the board of directors
of the entity; or (d) the power to direct the management and policies of the
entity.  For clarity, an entity’s status as an Affiliate shall terminate if, at
any time, such entity is not within the definition listed above; provided;
however, the obligations of that entity shall continue until their purposes are
fulfilled in accordance with the terms and conditions of this Agreement.

1.1.2      “Change of Control” shall mean: (a) the acquisition, either directly
or indirectly, by any non-Affiliated third party of more than **** of the voting
stock of Licensee; (b) any merger or consolidation, including a series of
transactions amounting to the foregoing, involving Licensee that requires a vote
of the stockholders of Licensee; or (c) the transfer to any non-Affiliated third
party of all or substantially all the assets of Licensee relating to the subject
matter of this Agreement.





* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITHRESPECT TO THE OMITTED
PORTIONS.

--------------------------------------------------------------------------------

 



1.1.3      “Field of Use” shall mean for therapies and treatment of Rett
Syndrome (“Rett”) in human use only.

1.1.4      “Net Sales” shall mean the gross amount received by Licensee or any
sublicensee, including its Affiliates, for the sale, transfer or other
disposition of Licensed Products to a third party for end use (including where
the Affiliate or sublicensee is the end user) less the following to the extent
documented as attributable to the Licensed Products: ****.  In the event
Licensed Products are put into use, sold, transferred or otherwise disposed of
other than in an arms-length transaction, or if Licensee, including its
Affiliates or its sublicensees, receive consideration other than cash for
Licensed Products, then the invoiced amount shall be calculated ****.

1.1.5      “Innovators” shall mean ****.

1.1.6      “License Year” shall mean each calendar year in which this Agreement
is in effect, provided that the first License Year shall begin on the Effective
Date of this Agreement and run until December 31 of the same calendar year and
the final License Year shall end on the date of expiration or termination of
this Agreement.

1.1.7      “Licensed Patents” shall mean those patents and/or patent
applications identified in Exhibit A, all U.S., PCT, and foreign applications
claiming priority thereto, including divisionals, continuations, or
continuations-in-part (to the extent that the claimed subject matter of such
continuations-in-part is disclosed in the parent Licensed Patent) all patents
issuing thereon, reissues, reexaminations, and any extensions thereof or
supplementary protection certificates allowed thereon; provided, however, in
each case only to the extent of subject matter claimed that is fully disclosed
and enabled by the disclosures in Exhibit A to satisfy 35 U.S.C. §112.

1.1.8      “Licensed Products” shall mean any product or process, including a
service:  (a) that is claimed in whole or in part by the Licensed Patents, or
the use or manufacture is claimed in whole or in part by the Licensed Patents;
(b) the development, manufacture, use, sale or importation of which incorporates
or is derived from the Technical Information; or (c) that meets the criteria of
both (a) and (b).

1.1.9      “Licensed Technology” shall mean the Licensed Patents and the
Technical Information.

1.1.10    “Licensed Territory” shall mean worldwide.

1.1.11    “Market Exclusivity” shall mean any orphan drug-based exclusive
marketing rights conferred by any Regulatory Authority with respect to a
Licensed Product in a country in the Licensed Territory, including orphan drug
exclusivity rights conferred by the U.S. Food and Drug Administration (FDA) or
any rights equivalent thereto conferred by any Regulatory Authority in any other
country in the Licensed Territory.

1.1.12    “Party” shall mean either Licensee or Children’s, and “Parties” shall
mean both Licensee and Children’s.

1.1.13    “Royalty Period” shall mean each calendar year during the Royalty
Term; provided that the first Royalty Period of this Agreement shall begin on
the date of the first commercial sale and end on the last day of the calendar
year in which the first commercial sale occurs.

1.1.14    “Royalty Term” shall mean, on a Licensed Product-by-Licensed Product
and country-by-country basis, the period commencing on the first commercial sale
of such Licensed Product in





2

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITHRESPECT TO THE OMITTED
PORTIONS.

--------------------------------------------------------------------------------

 



such country in the Licensed Territory and ending on the last to occur of: (a)
the last to expire of the Licensed Patents covering such Licensed Product in
such country; or (b) the expiration of Market Exclusivity (as defined below).

1.1.15    “Technical Information” shall mean: (a) research and development
information, unpatented inventions, and know-how pertaining to the Licensed
Patents created by the Innovators of Children’s known as of the Effective Date
or learned or developed during the Term of this Agreement; and (b) tangible
materials pertaining to the Licensed Patents made by the Innovators in amounts
selected by Children’s in consultation with the Licensee and in amounts not so
little as to unduly burden Licensee in its performance under this Agreement;
each solely to the extent Children’s has determined, in its sole discretion, to
provide to Licensee hereunder.

1.1.16    “Term” shall have the meaning set forth in Section 11.1.

1.2         Interpretation.  Each definition in this Agreement includes the
singular and the plural.  References to any statute or regulation mean such
statute or regulation, as amended from time to time, and include any successor
legislation, regulations, guidelines and policies promulgated therefrom.  The
headings to the Articles and Sections are for convenience of reference and shall
not affect the meaning or interpretation of this Agreement.  The Exhibits
attached hereto are hereby incorporated by reference into and shall be deemed a
part of this Agreement.  The term “including” shall mean “including but not
limited to.”

ARTICLE 2

LICENSE GRANTS AND RESERVATION OF RIGHTS

2.1         Grants.

2.1.1      Patent License.  Subject to the terms and conditions of this
Agreement and Licensee’s compliance therewith, Children’s grants to Licensee an
exclusive, royalty-bearing, non-transferable (except a transfer to an Affiliate
or as otherwise permitted herein), sublicensable through multiple tiers (in
accordance with Section 2.1.4) license in the Field of Use in the Licensed
Territory under the Licensed Patents to make, have made (only Licensed Products
of Licensee, its Affiliates and sublicensees for sale by or on behalf of
Licensee, its Affiliates and sublicensees), use, sell, offer for sale and import
Licensed Products throughout the Licensed Territory solely within the Field of
Use. 

2.1.2      Technical Information License. Subject to the terms and conditions of
this Agreement and Licensee’s compliance therewith, Children’s grants to
Licensee a non-exclusive, non-transferable (except a transfer to an Affiliate or
as otherwise permitted herein), sublicensable through multiple tiers (in
accordance with Section 2.1.4) license in the Field of Use in the Licensed
Territory to use the Technical Information to develop and manufacture Licensed
Products throughout the Licensed Territory for the Field of Use.  The Technical
Information is “AS IS” and Children’s shall transfer materials, including those
materials listed in Exhibit B, that are included within the Technical
Information on the same basis within **** of the Effective Date.  Children’s has
no other obligation with respect to the Technical Information; provided,
however, that Children’s shall represent, to the best of its knowledge that (i)
none of its inter-institutional agreements or other contractual relationships
with third parties shall prohibit or otherwise operate to restrict or materially
impair any of the terms of this Agreement (ii) no other obligations to third
parties exist that prevent Children’s from fulfilling its obligations under the
Agreement, and (iii) it shall have a continuing obligation to provide certain
Technical Information to Licensee, if Licensee determines, in consultation with
Children’s, that such Technical Information is required to satisfy Licensee’s
performance under Article 3 of this Agreement to commercialize the Licensed
Products.  The Technical Information: (a) is provided to Licensee solely for the
purpose as set forth in this Section 2.1.2





3

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITHRESPECT TO THE OMITTED
PORTIONS.

--------------------------------------------------------------------------------

 



and no other purpose, in bailment with no equitable or legal title transferring;
(b) shall be returned or its destruction certified upon request by Children’s
after termination of the Agreement provided, that in the event of the natural
expiration of the Term, Licensee’s license to use the Technical Information
would continue in accordance with Section 11.3.1; and (c) nothing herein shall
be construed as a sale of the Technical Information.

2.1.3      Subcontracting.  Subject to the terms and conditions of this
Agreement and Licensee and each subcontractor’s compliance therewith, Licensee,
its Affiliates and sublicensees may elect to have Licensed Products made for it
under subcontract in accordance with its rights in Section 2.1.1, provided that
Licensee, its Affiliates and sublicensees does so by a written agreement with
such subcontractor consistent with the terms and conditions of this Agreement,
the agreement names Children’s as a third party beneficiary with respect to the
indemnification obligations by such subcontractors, is not further transferable
by delegation or otherwise, and terminates upon termination of this Agreement.
Licensee shall provide notice to Children’s of each such agreement granting such
rights, including the contact information for the subcontractor and the specific
Licensed Products the subcontractor is manufacturing. Licensee shall remain ****
for each subcontractor’s compliance with the terms and conditions of this
Agreement as if such entity was performing as Licensee under the terms and
conditions of this Agreement, and Children’s shall have the right to request an
audit of sublicensees to determine compliance.

2.1.4      Sublicenses.  Subject to the terms and conditions of this Agreement
and Licensee and each sublicensee’s compliance therewith, Licensee may grant
sublicenses through multiple tiers under the rights licensed to Licensee in
Sections 2.1.1 and 2.1.2 provided that Licensee does so by written agreement
consistent with the terms and conditions of this Agreement.  Licensee agrees to
provide Children’s with: (a) the identity of any sublicensee; (b) prompt
notification and a copy of each final sublicense agreement and any amendment
thereof any such sublicense agreement shall name Children’s as a third party
beneficiary with respect to indemnification obligation by such licensee.  In the
event of termination of this Agreement, in order to continue to practice the
Licensed Technology, at each sublicensee’s election, such sublicensee shall
become a direct licensee of Children’s under the terms and conditions of this
Agreement, to the extent applicable to the scope of the sublicense granted to
such sublicensee, on the condition that (i) the sublicensee is not then in
breach of its sublicense and (ii) sublicensee did not cause or contribute to
such termination. Each sublicense agreement shall terminate upon termination of
this Agreement.  Licensee shall remain **** for each sublicensee’s compliance
with the sublicense agreement as if such entity was performing as Licensee under
the terms and conditions of this Agreement, and at Children’s’ request, Licensee
shall audit sublicensee(s) in accordance with the terms of the applicable
sublicense agreement to determine compliance.

2.2         Reservation of Rights.

2.2.1      Children’s reserves on behalf of themselves and their Affiliates: (a)
all rights, titles and interests not expressly granted in Sections 2.1.1 and
2.1.2; (b) the right to practice, have practiced and transfer the Licensed
Technology for research and development purposes, including education, research,
teaching, clinical trials, publication and public service; and (c) the right to
practice and license the Licensed Technology in connection with its use in
Children’s GMP manufacturing facility for research and development purposes,
including education, research, teaching, clinical trials, publications and
public service.  Notwithstanding the foregoing, in no event shall Children’s’
use or practice, or permit others to use or practice, the Licensed Technology in
the Field of Use for any commercial for profit purpose whatsoever.  For purposes
of clarification nothing in this Agreement is intended to or shall be construed
to restrict the ability of Children’s to use, practice or permit others to use
or practice the Licensed Technology for any purpose except as to the Field of
Use, as stated above.  Licensee is obtaining access to the Licensed Technology
but not secrecy thereof.





4

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITHRESPECT TO THE OMITTED
PORTIONS.

--------------------------------------------------------------------------------

 



2.2.2      Subject to Section 12.2, this Agreement does not convey and
Children’s retains all rights, titles or interests, including conveyances by
implication, estoppel or otherwise, in tangible or intangible property rights,
including any patents, know-how, tangible materials, or other inventions or
discoveries, that are not the Licensed Technology as granted in Sections 2.1.1
and 2.1.2. 

2.3         Government Rights.  Licensee understands that the Licensed Patents
and licensed methods may have been conceived or may be first actually reduced to
practice with funding from the U.S. government.  All rights granted shall be
limited by and subject to the rights of the U.S. government, as applicable, and
Licensee agrees to comply and enable Children’s to comply with all obligations
to the U.S. government, including those set forth in 35 U.S.C. §200 et al.,
regarding substantially manufacturing and practicing Licensed Products in the
U.S., unless waived.  On an annual basis, Licensee shall report to Children’s
whether or not it qualifies as a “small business firm” as defined in 37 C.F.R.
401.14(a)(5).

ARTICLE 3

DUE DILIGENCE BY LICENSEE

3.1         Due Diligence by Licensee.  Licensee represents and warrants to
Children’s, to induce Children’s to enter into this Agreement, that Licensee:
(a) shall use commercially reasonable efforts to exploit the Licensed
Technology, where it is commercially reasonable to do so, so that public
utilization and practical application results therefrom; (b) has, or shall
obtain within **** after the Effective Date, the expertise necessary to develop,
market and sell Licensed Products if commercially reasonable.

3.2         Development Plan.  Licensee has provided Children’s with the
development plan attached as Exhibit C describing the steps Licensee agrees to
take to develop the Licensed Technology and make and sell Licensed Products in
the Field of Use and throughout the Licensed Territory, as may be updated by
Licensee from time to time during the Term.

3.3         Development Report.  Within **** following the end of each License
Year, Licensee shall provide Children’s with a written development report
containing at least the information set forth in Exhibit D, and describing in
reasonable detail: (a) as of that reporting period, all development activities
for each Licensed Product and the names of all sublicensees, including which are
Affiliates; and (b) an updated development plan for the next reporting period
which shall, notwithstanding Section 12.3, amend Exhibit C of this Agreement.

3.4         Milestones. Licensee shall achieve the following
milestones.  Licensee shall promptly notify Children’s upon the achievement of
each of the milestones, identify whether the Licensee or a sublicensee is
responsible for the achievement of such milestone and the actual achievement
date of such.

3.4.1      Licensee shall market the Licensed Products in the United States upon
receiving regulatory approval if commercially reasonable;

3.4.2      Following the first commercial sale of a Licensed Product, Licensee
shall satisfy the market demand for such Licensed Product in those countries
within the Licensed Territory for which Licensee has obtained regulatory
approval for such Licensed Product during the Term if and where commercially
reasonable to do so and continue to develop additional Licensed Products,
Licensed Methods and applications within the Field of Use if commercially
reasonable.

3.5         Requirements.  Licensee’s failure to perform any of its obligations
specified in this Article 3, including: (a) perform substantially in accordance
with the current development plan as defined in Exhibit C (and any update
thereto); or (b) meet each milestone in Section 3.4; in each case of (a) and
(b), shall constitute a material breach of this Agreement and Children’s shall
have the right and option at its





5

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITHRESPECT TO THE OMITTED
PORTIONS.

--------------------------------------------------------------------------------

 



sole election to terminate this Agreement as provided in Section 11.2.2 in whole
or in part, or convert Licensee’s exclusive license to a non-exclusive license
with respect to the applicable Licensed Product in the applicable country for
which it was finally determined that Licensee had materially breached such
diligence obligations hereunder.

3.6         Development Records.  Licensee shall maintain documentation
evidencing that Licensee is pursuing development of Licensed Products as
required herein.  Such documentation may include invoices for studies of
Licensed Products, laboratory notebooks, internal job cost records, and filings
made to the Internal Revenue Department to obtain tax credits, if available, for
research and development of Licensed Products. Licensee shall permit Children’s
and/or its representatives to audit the development records subject to the same
procedures and restrictions set forth for audit of financial records in
Section 4.7.

ARTICLE 4

ROYALTIES AND MINIMUM PAYMENTS

4.1         License Issue Fee.  Licensee shall pay Children’s a non-creditable
and non-refundable license issue fee in the amount of Two Hundred Thousand
Dollars ($200,000) within seven (7) days of the Effective Date.

4.2         License Maintenance Fee.  Licensee shall pay Children’s the
non-creditable and non-refundable license maintenance fees as follows.

4.2.1      Annual Payment.  Licensee shall pay to Children’s **** per year,
payable no later than **** following the Effective Date and annually no later
than **** each year. 

4.2.2      Product Development Milestones.  Licensee shall pay to Children’s
milestone payments in the amount specified below upon every occurrence of each
of the following milestone events for each Licensed Product anywhere in the
Licensed Territory.

 

 

 

 

 

Milestone Event

    

 

Payment
Amount

 

IND Approval

 

$

**** USD

 

****

 

$

**** USD

 

****

 

$

**** USD

 

****

 

$

**** USD

 

Initial of Phase 1 Clinical Trial

 

$

**** USD

 

Completion of a clinical trial demonstration human safety and clinical safety

 

$

**** USD

 

First USA approval of a Biologics License Application

 

$

**** USD

 

First EU approval of a Biologics License Application

 

$

**** USD

 

First Commercial Sale

 

$

**** USD

 

4.3         Earned Royalty.

4.3.1      Following first commercial sale of a Licensed Product, Licensee shall
pay to Children’s a non-creditable and non-refundable royalty of **** of Net
Sales of Licensed Products defined under subsection (a) or (c) of the definition
of Licensed Products during the applicable Royalty Term.

4.3.2      In the event that subsection (a) or (c) of the definition of Licensed
Product is not applicable, then Licensee shall pay to Children’s a royalty of
**** of Net Sales of Licensed Product defined





6

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITHRESPECT TO THE OMITTED
PORTIONS.

--------------------------------------------------------------------------------

 



under subsection (b) of the definition of Licensed Product (if applicable). In
no event shall a royalty ever be paid at the same time under both Sections 4.3.1
and 4.3.2.

4.3.3      If Licensee challenges any patent of the Licensed Patents and is
unsuccessful, then, in addition to all other rights and remedies available to
Children’s, Licensee agrees that the royalty rates set forth above shall be ****
for the remainder of the Term.

Net Sales shall accrue with the first of invoice, use or delivery of Licensed
Product as part of the first commercial sale of such Licensed Product.

4.4         Royalty Reduction.  Upon expiration of the last Licensed Patents
covering a particular Licensed Product in a particular country, the royalty rate
payable hereunder with respect to such Licensed Product will be reduced by ****
for the remainder of the Royalty Term, which royalty payment will expire after
Market Exclusivity.

4.5         Sublicensing Payments.  Licensee shall pay to Children’s **** of all
remuneration received by Licensee for each sublicense of the rights to the
Licensed Technology granted hereunder, including ****, but excluding
****.  Sublicensing payments shall be made to Children’s by or on ****.
Sublicensing payments expressly exclude ****. In no event will this Section 4.5
apply to any Change of Control of Licensee or its Affiliate or sublicensee or
otherwise be deemed to trigger an obligation for Licensee or its Affiliate or
sublicensee to pay any amount to Children’s under this Section 4.5.

4.6         Royalty Payment and Report.  Within **** after the end of each
Royalty Period, Licensee shall provide to Children’s a written report, due even
if there are no Net Sales, detailing Licensee’s and each sublicensee’s sales and
development activities during the Royalty Period.  Each report shall: (a) be
substantially in the form attached as Exhibit E; (b) be certified as accurate
and complete by an authorized official of Licensee; and (c) set forth a full
accounting of any amounts due, including the description and number of Licensed
Products manufactured, used, transferred and/or otherwise disposed of, the
calculation of Net Sales of such Licensed Products on a country-by-country
basis, including an itemized listing of any allowable deductions or credits, if
any, under this Agreement, the total royalty payment and remuneration due during
such Royalty Period, any amounts due for milestones, exchange rates used and the
method of calculation of amounts due Children’s for such Royalty Period,
including any sublicensing payments and royalties received and
payable.  Concurrent with the making of each such report, Licensee shall include
payment due.  If no payment is due for the Royalty Period, Licensee shall so
state.

4.7         Accounting.  Licensee shall keep and maintain and shall require all
of its sublicensees to keep and maintain complete, accurate, and continuous
records for a period of ****, which show the manufacture, transfer, use, and
other disposition of Licensed Products.  Such records shall include general
ledger records showing cash receipts and expenses, and records which include
production records, customers, and related information, in sufficient detail to
determine the amounts payable hereunder.  Licensee shall permit Children’s
and/or its representatives reasonable access annually during and within ****, to
audit during ordinary business hours, such records as may be necessary to verify
or determine royalties or other payments paid or payable under this
Agreement.  Licensee shall pay Children’s unpaid amounts due hereunder, plus
interest as set forth in Section 4.9 within **** after receiving a written audit
report.  Children’s shall pay the cost and expense of the audit unless the
results of the audit reveal an under-reporting or an underpayment due Children’s
of **** or more, in which case Licensee shall reimburse Children’s for the costs
and expenses of the audit within **** receipt of invoice.

4.8         Annual Certifications. For so long as  Licensee remains a publicly
traded company, Licensee shall provide Children’s with annual certifications
regarding Licensee’s compliance with the





7

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITHRESPECT TO THE OMITTED
PORTIONS.

--------------------------------------------------------------------------------

 



Sarbanes-Oxley Act regarding internal controls for characterizing royalty
payments made under this Agreement.

4.9         Interest.  The royalty and other payments set forth in this
Agreement shall, if overdue, bear interest until payment at **** or the maximum
amount permitted under law, whichever is less.  The acceptance of the payment of
such interest shall not foreclose Children’s from exercising any other rights or
remedies it may have.

4.10       Payment Procedures.  All payments due from Licensee hereunder shall
be made in U.S. dollars by check or money order payable to the “Nationwide
Children’s Hospital.”  With respect to transfers in countries outside the United
States, payments shall be made in U.S. dollars at the rate of exchange published
in the Wall Street Journal on the close of business on the last banking day of
each Royalty Period in which the royalty accrues.  Such payments shall reference
Children’s tax identification number **** and shall be remitted to the address
for Children’s specified in Section 12.1 of this Agreement.

4.11       Taxes.  All amounts payable to Children’s under this Agreement are
net of all taxes and other charges, and Licensee shall pay, and shall indemnify
and hold Children’s harmless against, all taxes, transfer fees and other charges
(other than taxes based on Children’s’s income, for which Children’s shall
remain solely responsible and liable) levied by any taxing authority on account
of license fees, royalties or any other sums payable under this
Agreement.  Licensee shall deliver to Children’s copies of all official tax
receipts. 

ARTICLE 5

PATENT MANAGEMENT

5.1         Prosecution and Maintenance of Licensed Patents.  Provided that
Licensee timely makes all of its payments under this Agreement, Children’s shall
use reasonable efforts consistent with its normal practices to prosecute and
maintain the Licensed Patents in the Field of Use and Licensed Territory and
Licensee shall cooperate with all lawful requests of Children’s in effectuating
such efforts.

5.1.1    Consultation. Children’s shall consult with Licensee and keep Licensee
reasonably informed regarding the preparation, filing, prosecution and
maintenance of the Licensed Patents within the Field of Use and Licensed
Territory reasonably prior to any deadline or action with any patent office and
use reasonable good faith efforts to implement all reasonable requests made by
Licensee regarding such matters.  

5.1.2      Control.  Licensee agrees that Children’s has the sole right without
other obligation regarding the Licensed Patents to determine whether or not, and
where, to: (a) file and prosecute patent applications; and (b) maintain and
defend the patents, including to institute, defend and conduct all
interferences, oppositions and other past-grant proceedings.  This Section 5.1.2
shall not govern third-party actions or proceedings, which are governed by
Article 6 hereof

5.1.3      Notice.  Licensee shall promptly inform Children’s of all matters
that come to its attention that may affect the filing, prosecution, defense or
maintenance of the Licensed Patents.  Licensee certifies to Children’s on behalf
of itself and any entity to which it conveys Licensed Rights, that they qualify
for “small entity” status pursuant to 13 C.F.R. 121.802 and shall notify
Children’s immediately in the event this no longer is the case. Children’s shall
use its best efforts to promptly notify Licensee, within **** of Children’s
receipt of all matters that come to its attention that may affect the filing,
prosecution, defense or maintenance of the Licensed Patents.





8

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITHRESPECT TO THE OMITTED
PORTIONS.

--------------------------------------------------------------------------------

 



5.2         Patent Costs. 

5.2.1      Reimbursement.  Licensee shall reimburse Children’s the amount of
**** to cover past patent costs and expenses in respect of the Licensed Patents
that have been incurred by Children’s prior to the Effective Date, on the
Effective Date. Subject to Section 5.2.2, Licensee shall reimburse Children’s
for all documented costs and expenses associated with the preparation, filing
and maintenance of the Licensed Patents, arising during the Term, within **** of
the date of an invoice.

5.2.2      Notice of Election.  Licensee may elect to discontinue paying for the
filing, prosecution, and/or maintenance of any patent or patent application
within the Licensed Patents by providing Children’s with **** prior written
notice of such election in which event Licensee shall not be responsible for any
such payments after ****.  In the event that Licensee does not provide such
notice, Licensee shall remain responsible for the documented costs and expenses
incurred by Children’s.

5.2.3      Loss of Rights, Continuing Payment Obligation.  If Licensee has
provided notice of its election to discontinue payment for the filing,
prosecution, and/or maintenance of any patent or patent application within the
Licensed Patents as set forth in Section 5.2.2, or fails to pay any invoice
submitted by Children’s for those patent costs within **** after the date of
that invoice (with an additional **** period, effective upon receipt of notice
by Licensee, to allow Licensee the opportunity to cure any such failure), the
corresponding patent or patent application shall be excluded from the Licensed
Patents, and all rights relating to those patent applications and patents shall
revert to Children’s without further obligation to Licensee and may be freely
licensed by Children’s to others.  If Licensee elects not to pay the patent
costs for the filing, prosecution, and/or maintenance of any patent application
or patent in any country or for any patent or patent application, and Children’s
acting in reliance on that election ceases to prosecute that patent application
or maintain that patent in that country where Children’s has a good faith belief
it was entitled to continue to prosecute or maintain, then Licensee agrees that
it and its sublicensees shall not sell any product or practice any process
claimed in that patent as issued, or in the case of an application, claimed at
the time Licensee notifies Children’s of its decision not to support the
application, unless Licensee pays royalties under this Agreement on sales in
that country at the rate set forth in Section 4.3.2 as if such patent or patent
application was included in the Licensed Patents.

5.3         Patent Term Extensions.  For each Licensed Product, the Parties
shall discuss in good faith, mutually cooperate and agree in: (a) selecting a
patent within the Licensed Patents to seek a term extension for; and/or (b)
seeking a supplementary protection certificate in relation thereto from the
Licensed Patents; each in accordance with the applicable laws of any
country.  Each Party agrees to execute any documents and to take any additional
actions as the other Party may reasonably request in connection therewith.
Licensee shall reimburse Children’s for any expenses incurred by Children’s for
the foregoing.

5.4         Challenge.  In the event Licensee intends to challenge the validity
or enforceability of any of the Licensed Patents, Licensee agrees that it shall:
(a) give Children’s **** prior written notice; (b) continue to make all payments
associated with costs and expenses associated with preparation, filing, and
maintenance of the Licensed Patents in escrow or other similar third-party
administered trust account; and (c) continue to comply and require any
sublicensee to comply with the terms and conditions of this Agreement.  In the
event that one or more of the Licensed Patents are found by a court of law or
other arbitration tribunal to be invalid or unenforceable, then any funds paid
into the foregoing escrow account shall be released in full and paid to ****.
For purposes of clarity, no payment (outside the expenses outlined in this
Article 5 made to Children’s is refundable or may be offset, including any
amounts paid under this Agreement prior to or during the period of the
challenge, even if the challenge is successful or it is otherwise determined
that the Licensed Patents do not include valid claims. 





9

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITHRESPECT TO THE OMITTED
PORTIONS.

--------------------------------------------------------------------------------

 



ARTICLE 6

INFRINGEMENT

6.1         Notice.  Licensee shall promptly notify Children’s of any actual or
suspected infringement of any Licensed Patent and furnish any available evidence
thereof (“Infringement Notice”). Both Parties shall use reasonable efforts and
cooperate to terminate infringement in the Licensed Territory and within the
Field of Use without litigation.

6.2         Children’s Abatement.  Children’s shall have the right, but shall
not be obligated, to bring, control and settle any action to enforce the
Licensed Patents, and, in furtherance of such right, Licensee shall cooperate
with Children’s, including joining the suit as reasonably requested, without
expense to Licensee.  Any recovery or damages received in an action brought by
Children’s shall be retained by ****.

6.3         Licensee Abatement.  If, within **** after the date of the
Infringement Notice, Children’s has not acted to abate the alleged infringement,
and Licensee has fully cooperated pursuant to Sections 6.1 and 6.2, then
Licensee shall have the right, but shall not be obligated, to bring an action to
enforce Licensed Patents in the Field of Use and Licensed Territory and, in
furtherance of such right, Children’s hereby agrees that it shall cooperate with
Licensee, without expense to Children’s, but shall not be required to join the
suit unless it elects to do so in its sole discretion.  Licensee shall notify
Children’s in writing in the event that Licensee decides to initiate suit. The
total cost of any such infringement action commenced or defended solely by
Licensee shall be borne by Licensee and from any recovery or damages therefrom
shall be ****. 

6.4         Settlement.    The abating Party shall have the right to reasonably
settle an action filed pursuant to Section 6.3, provided that such settlement
does not impose any material obligations on any Party including compromising the
Licensed Patents, or admit fault. 

ARTICLE 7

REPRESENTATIONS, WARRANTIES AND DISCLAIMERS

7.1         Representations and Warranties. Each of Licensee and Children’s
represents and warrants to the other Party that: (a) it is and shall be at all
times during the Term a valid legal entity existing under the law of its state
of its incorporation with the power to own all of its properties and assets and
to carry on its business as it is currently being conducted; (b) the execution
and delivery of this Agreement has been duly authorized and no further approval,
corporate or otherwise, is required in order to execute this valid, binding and
enforceable Agreement, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and similar laws affecting the enforcement of
creditors’ rights generally and the application of general principles of equity
and judicial discretion; (c) it shall comply with the terms and conditions of
this Agreement and all applicable international, national, or local laws and
regulations in its performance under this Agreement and development, manufacture
and sale, use, transfer and other disposition of the Licensed Products; and (d)
its execution, delivery, and performance of this Agreement shall not conflict in
any material fashion with the terms of any other agreement or instrument to
which it is or becomes a party or by which it is or becomes bound. Children’s
represents to Licensee that (a) it has not previously assigned, conveyed or
otherwise encumbered its right, title and interest in the Licensed Technology
and (b) it is authorized to grant the rights to the Licensed Technology herein
to Licensee.

7.2         Disclaimers.  NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY NOT
EXPRESSLY SET FORTH IN THIS ARTICLE 7, AND RESEARCH INSTITUTE ON BEHALF OF
THEMSELVES AND THEIR AFFILIATES EXPRESSLY DISCLAIM ALL REPRESENTATIONS AND
WARRANTIES WHETHER EXPRESS, STATUTORY, IMPLIED OR OTHERWISE, INCLUDING
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARISING FROM ANY COURSE OF
DEALING, USAGE, OR TRADE PRACTICE, WITH RESPECT TO THE





10

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITHRESPECT TO THE OMITTED
PORTIONS.

--------------------------------------------------------------------------------

 



SCOPE, VALIDITY OR ENFORCEABILITY OF THE LICENSED TECHNOLOGY; THAT ANY PATENT
SHALL ISSUE BASED UPON ANY OF THE PENDING LICENSED PATENTS; THE ACCURACY OF THE
TECHNICAL INFORMATION; OR THAT THE MANUFACTURE, USE, SALE, OFFER FOR SALE OR
IMPORTATION OF LICENSED PRODUCTS SHALL NOT INFRINGE INTELLECTUAL PROPERTY
RIGHTS. THE ENTIRE RISK AS TO PERFORMANCE OF LICENSED PRODUCTS IS ASSUMED BY
LICENSEE.  LICENSEE AGREES THAT IN NO EVENT SHALL RESEARCH INSTITUTE, ITS
AFFILIATES, AND ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES,
STUDENTS, INDEPENDENT CONTRACTORS OR AGENTS, BE RESPONSIBLE OR LIABLE FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR OTHER DAMAGES
WHATSOEVER, WHETHER GROUNDED IN TORT (INCLUDING NEGLIGENCE AND PRODUCT
LIABILITY), STRICT LIABILITY, CONTRACT OR OTHERWISE.  THE ABOVE LIMITATIONS ON
LIABILITY APPLY EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. NOTHING SHALL
LIMIT RESEARCH INSTITUTE'S REMEDIES OR ABILITY TO RECOVER DAMAGES, INCLUDING
INCREASED DAMAGES, FOR WILLFUL INFRINGEMENT IN THE EVENT RESEARCH INSTITUTE
ASSERTS ITS INTELLECTUAL PROPERTY RIGHTS.

7.3         No Warranties to Third Parties.  Licensee shall not make any
statements, representations or warranties or accept any liabilities or
responsibilities whatsoever to or with regard to any person or entity that are
inconsistent with this Agreement.

ARTICLE 8

INDEMNITY & INSURANCE

8.1         Indemnity.  Licensee on behalf of itself and its sublicensees and
subcontractors shall indemnify, hold harmless, and defend Children’s, its
Affiliates and its respective officers, directors, employees, representatives,
students, agents, and independent contractors (“Children’s  Indemnitees”) from
and against any and all liability, losses, damages, costs, fees, and expenses,
of any kind whatsoever in law or in equity, including reasonable attorneys’
fees, expert witness fees, and court costs, (collectively, “Losses”), that such
Indemnitees may suffer resulting from any third party claims, demands, or
judgments against such Indemnitees arising out of Licensee’s, its Affiliates or
its sublicensees’ and/or any other party to whom access to the Licensed Rights
are provided by Licensee or its Affiliates: (a) breach of this Agreement or any
other agreement of Licensee with a third party relating to the Licensed
Technology and/or Licensed Products; (b) exercise or practice of the rights
granted hereunder by Licensee, its Affiliates and/or its sublicensees, including
the manufacture, sale, offer for sale, importation, keeping, marking or use of
Licensed Technology, Licensed Products and product liability relating to the
same; (c) negligence, gross negligence or willful misconduct by its or its
Affiliates and/or sublicensee, except, in each case of (a), (b), and (c), to the
extent that any such claim, demand, or judgment is attributable to: (x) any
breach of this Agreement by any Children’s Indemnitees; (y) negligence,
recklessness or willful misconduct on the part of any Children’s  Indemnitees;
or (z) any breach by any Children’s Indemnitees of any applicable law, rule or
regulation.

8.2         Insurance.  Licensee shall obtain and maintain at all times during
the Term and after, and shall require its sublicensees, and any subcontractors
of any of the foregoing, to obtain and maintain insurance as set forth in
Section 8.1 to ensure all obligations to Children’s and  its Affiliates
hereunder, including without affecting the generality of the foregoing: (a)
insurance for all statutory workers’ compensation and employers’ liability
requirements covering any and all employees with respect to activities resulting
from, arising out of or relating to this Agreement; and (b) comprehensive
general liability insurance, including product liability insurance, with
reputable and financially secure insurance carriers in amounts sufficient to
cover their respective activities and indemnity obligations.  Further without
affecting the generality of the foregoing, such insurance shall: (i) provide an
appropriate and standard level of





11

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITHRESPECT TO THE OMITTED
PORTIONS.

--------------------------------------------------------------------------------

 



coverage considering the size of Licensee, the type of Licensed Product and
standards in the industry, which in any event shall not be less than the amount
required to satisfy Licensee’s obligations to Children’s Indemnitees; and (ii)
include Children’s Indemnitees as additional insureds.  At Children’s’s request,
Licensee shall furnish a certificate of insurance evidencing the policy’s
compliance herewith.  Licensee is required to provide Children’s with **** prior
written notice of cancellation or material change in such
policy.  Notwithstanding the foregoing, Licensee shall maintain no less than
**** in general liability coverage.

8.3         Procedure.  Licensee shall keep Children’s fully informed in writing
on Licensee’s actions regarding the indemnification obligations hereunder and of
Licensee’s defense(s) of any claim under this Article 8.  Children’s Indemnitees
shall reasonably cooperate as requested, at the expense of the Licensee, in the
defense of the action.  Licensee shall not settle any action without the prior
written consent of Children’s if the terms of such settlement contain admissions
of wrongdoing by Children’s or any covenants or other restrictions affecting
Children’s’s ongoing activities or require payment of any consideration to be
made by Children’s.  Licensee shall not make any admission of liability on
behalf of Children’s Indemnitees or make any public statements relating to
Children’s Indemnitees without Children’s’s prior written consent.

ARTICLE 9

MARKING, ACKNOWLEDGEMENTS; NO USE OF NAMES OR ENDORSEMENT

9.1         Marking.  Subject to Section 8.1, Licensee may mark Licensed
Products with a patent notice in accordance with each country’s patent laws in
any country where the Licensed Product is made, sold or imported.  Licensee
shall provide and require its sublicensees including its Affiliates to provide
notice of the Field of Use and Licensed Territory restrictions to all entities,
including subcontractors and customers, to prevent exhaustion of the Licensed
Patents and any implied license. 

9.2         Acknowledgements.    Licensee shall also consult with Children’s and
if so requested thereby, include the following statement in its advertising of
Licensed Products:  “Invented at and licensed by the Nationwide Children’s
Hospital.”  A Party may issue a press release or other form of public
announcement regarding this Agreement and activities hereunder but only after
the other Party has given its written approval, such approval not to be
unreasonably withheld. 

9.3         No Use of Children’s Name.  Licensee shall not, without the prior
written consent of Children’s, identify Children’s, or any Affiliate of
Children’s, in any advertising or other promotional materials to be disseminated
to the public or use the name of Children’s its Affiliates or any of its
respective faculty members, employees, or students, or any trademark, service
mark, trade name, or symbol owned by or associated with Children’s, and/or any
Affiliate of Children’s.

9.4         No Endorsement.  Notwithstanding anything to the contrary,
Children’s does not directly or indirectly endorse any product or service
provided, or to be provided, by Licensee and/or sublicensees including the
Licensed Product.  Licensee shall not state or imply any endorsement by
Children’s or any of its employees.

ARTICLE 10

CONFIDENTIALITY

10.1       Definition.  The Parties agree to keep and maintain any information
or materials identified as confidential by the disclosing Party (“Disclosing
Party”) when provided to the other Party (“Receiving Party”) individually and
collectively (“Confidential Information”) in confidence and shall not disclose,
use or otherwise make available the Confidential Information during and for ****
after the Term except as





12

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITHRESPECT TO THE OMITTED
PORTIONS.

--------------------------------------------------------------------------------

 



reasonably necessary to fulfill its obligations or exercise its rights under
this Agreement and provided that any party receiving disclosure has agreed to an
obligation of confidentiality and prohibition on use at least as protective as
this Article 10. In no event shall Licensee or anyone receiving Confidential
Information from Licensee use such Confidential Information in any manner
detrimental to Children’s, its Affiliates or its respective rights.  Technical
Information shall be deemed the Confidential Information of Children’s
regardless of whether marked as such. Children’s has the right to disclose
Confidential Information received from Disclosing Party to its Affiliates,
agents and independent contractors and their respective employees under an
obligation of confidentiality at least as stringent as provided for
herein.  Licensee remains liable for the compliance of its sublicensees,
subcontractors and any other party receiving Confidential Information from
Licensee. 

10.2       Exceptions.  Confidential Information does not include any
information or material that Receiving Party evidences:

10.2.1    by adequate written records that it knew or possessed prior to its
receipt from Disclosing Party;

10.2.2    is in the public domain through no act or omission of the Receiving
Party or anyone accessing Confidential Information therefrom;

10.2.3    is subsequently lawfully disclosed to Receiving Party by a third party
free of any obligations of confidentiality; or

10.2.4    by adequate and contemporaneous written records is independently
developed by employees of the Receiving Party or its Affiliates without
knowledge of or access to the Confidential Information.

Confidential Information specific to particular products or circumstances shall
not be deemed to be within the exceptions stated in Section 10.2 merely if
embraced by general disclosures regarding other products or circumstances. A
combination of features shall not be deemed to be within the foregoing
exceptions merely if the individual features of such combination qualify.

10.3       Permitted Disclosure.  If Receiving Party is required by law,
regulation or court order to disclose the Confidential Information, it shall
have the right to do so provided that Receiving Party provides prior written
notice to Disclosing Party of such requirement and reasonably assists Disclosing
Party in its efforts to obtain a protective order or other remedy of Disclosing
Party’s election.

ARTICLE 11

EXPIRATION & TERMINATION

11.1       Expiration.  This Agreement commences on the Effective Date and,
unless earlier terminated in accordance with the terms of this Agreement, shall
expire, on a Licensed Product-by-Licensed Product and country-by-country basis
on the expiration of the Royalty Term for such Licensed Product in such country
(the “Term”).

11.2       Termination. 

11.2.1    Licensee may terminate this Agreement for convenience at any time
after the second (2nd) anniversary of the Effective Date by giving written
notice to Children’s at least **** prior to the effective date of termination.





13

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITHRESPECT TO THE OMITTED
PORTIONS.

--------------------------------------------------------------------------------

 



11.2.2    A Party may terminate this Agreement immediately upon notice to the
other Party if such Party is in material breach of any provision of this
Agreement and such breach is not cured within **** after written notice thereof;
provided, however, that with respect to a breach of Licensee’s obligations under
Article 3, such notice and cure period shall be **** after written notice
thereof is provided and if Licensee reasonably believes that a longer cure
period is necessary, Licensee may provide Children’s with a commercially
reasonable written plan to cure such breach within a longer cure period, and
such cure period shall be extended for up to an additional **** provided that
Licensee is using commercially reasonable efforts to implement such plan and
Children’s will reasonably consider in good faith any additional extension to
such cure period for such breach requested by Licensee. 

11.2.3    Unless prohibited by law, Children’s may terminate this Agreement
immediately without notice to Licensee in the event of (a) the bankruptcy,
insolvency (either a deficit in net worth or the inability to pay debts as they
mature), or dissolution of Licensee; (b) Licensee making an assignment for the
benefit of its creditors or an offer of settlement, extension, or composition to
its unsecured creditors generally; or (c) the appointment of a trustee,
conservator, receiver, or similar fiduciary for Licensee for substantially all
of the assets of Licensee.

11.2.4    Children’s does not license its rights to entities that bring suit or
institute proceedings against Children’s or its Affiliates, and as such,
Children’s may immediately terminate this Agreement, unless prohibited by law,
if Licensee or an Affiliate directly or indirectly bring any action or
proceeding against Children’s, regarding the validity or enforceability of the
Licensed Patents unless such suit, action or proceeding is in response to any
suit, action or proceeding brought by Children’s.  In the event Children’s is a
prevailing Party, Licensee agrees to promptly pay Children’s for all costs and
expenses of the suit brought by Licensee or an Affiliate including reasonable
attorneys’ fees and court costs. Licensee shall include language in all
contracts with its subcontractors or sublicensees consistent with this provision
and shall terminate such subcontract or sublicense in the event such entity
brings suit against Children’s, or its Affiliates. Should any such suit be
brought against Children’s or its Affiliates , Children’s shall not terminate
this Agreement if Licensee promptly exercises its right of termination of the
subcontractor or sub-licensee filing or participating as a party in any such
suit. 

11.3       Consequences of Termination. 

11.3.1    Reversion of Rights. Upon termination of this Agreement, all rights
granted immediately revert to Children’s, and Licensee agrees not to practice or
have practiced the Technical Information or valid claims of the Licensed
Patents.  All Confidential Information of the other Party shall be returned or
destruction certified, at the Disclosing Party’s election provided that the
Receiving Party shall be permitted to retain one copy of the Confidential
Information in order to verify its compliance hereunder. Upon the expiration of
the Royalty Term under this Agreement, the licenses granted to Licensee
hereunder shall automatically convert to perpetual, irrevocable, royalty-free
and fully-paid licenses, at which time Children's shall no longer have any
further liabilities hereunder.

11.3.2    Surviving Rights and Obligations.  The termination or expiration of
this Agreement shall not relieve either Party of its rights and obligations that
have previously accrued.  Rights and obligations that by their nature prescribe
continuing rights and obligations shall survive the termination or expiration of
this Agreement. Without limiting the foregoing, the following provisions shall
survive any termination or expiration of this Agreement: Articles Articles 1, 7,
8, 10, 11, and 12 and Sections 4.1, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.11, 5.2.1,
6.4.

11.3.3    Terminal Payment. If this Agreement is terminated before all the
payments that have accrued under this Agreement have been made (including all
accrued license fees for the Royalty Period in which the Agreement is
terminated), Licensee shall promptly submit a terminal report and





14

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITHRESPECT TO THE OMITTED
PORTIONS.

--------------------------------------------------------------------------------

 



payment of all such accrued payments to Children’s even though the due date has
not been reached. Children’s shall have the right to conduct a final audit in
accordance with Section 4.7.

ARTICLE 12

MISCELLANEOUS PROVISIONS

12.1       Notices.  All notices required or permitted to be given under this
Agreement shall be effective when sent to the applicable Party’s address set
forth below or to such other address as may be designated by written notice and
given in writing, with reference to this Agreement, and when: (a) delivered
personally; (b) sent by electronic mail, receipt confirmed; (c) five (5) days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) two (2) days after deposit with a commercial
overnight carrier, with written verification of receipt.

To Children’s:

Nationwide Children’s Hospital

 

Attention: Director, Office of Technology Commercialization

 

(NCH OTC Ref. No. 2015-0277)

 

700 Children’s Drive

 

Columbus, Ohio 43205

 

Phone:  (614) 722 2701

 

Email:  OTCagreements@nationwidechildrens.org

 

cc: Legal@nationwidechildrens.org

 

 

To Licensee:

AveXis, Inc.

 

Attention: Sean P. Nolan, CEO and

 

Michael Johannesen, General Counsel

 

2275 Half Day Rd, Suite 160   Bannockburn, IL 60015

 

Phone:  972.725.7797

 

Email: snolan@avexis.com; mjohannesen@avexis.com

 

cc: tdee@avexis.com

 

 

With a copy to (which shall not constitute notice):

Cooley LLP

Attention: Darren DeStefano & Kenneth J. Krisko

One Freedom Square

 

Reston Town Center 11951

 

Freedom Drive Reston, VA  20190-5656

 

Email: kkrisko@cooley.com; ddestefano@cooley.com

12.2       Assignment.  This Agreement is personal to Licensee and may not be
assigned, transferred or delegated to a non-affiliated person, in whole or in
part, by Licensee without the prior written consent of Children’s, which shall
not be unreasonably withheld.  Notwithstanding the foregoing, Licensee may
assign any of its rights or delegate any of its obligations under this Agreement
without Children’s’ consent to (i) its Affiliate(s) or (ii) its successor in
interest in connection with any merger, acquisition, consolidation, or sale of
all or substantially all of the assets of Licensee, provided that such assignee
assumes in writing or under law all of the obligations of Licensee hereunder and
notice thereof is provided to Children’s.  Any attempted assignment, transfer or
delegation, including any sublicense or subcontract in contravention with the
terms and conditions of this Agreement shall be null and void.  Children’s has
the right to assign or transfer the Licensed Patents, the Technical Information,
its obligations and/or benefits hereunder and this Agreement without the consent
of Licensee.  This Agreement shall be binding on the Parties and their
successors and assigns and shall inure to the benefit of the Parties and their
permitted successors and assigns. The representations, warranties, covenants,
and undertakings contained in this Agreement are for





15

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITHRESPECT TO THE OMITTED
PORTIONS.

--------------------------------------------------------------------------------

 



the sole benefit of the Parties and their permitted successors and assigns and
shall not be construed as conferring any rights to any third party.

12.3       Entire Agreement; Amendments.  This Agreement including its Exhibits
contains the entire understanding of the Parties with respect to the subject
matter and supersedes all other prior communications, agreements, or
understandings, written or oral.  The Parties may, from time to time during the
Term, modify, vary or alter any of the provisions of this Agreement, but only by
an instrument duly executed by authorized officials of both Parties and only if
such instrument specifically states that it is an amendment to this Agreement.
Each Party acknowledges that it was provided an opportunity to seek advice of
counsel and as such this Agreement shall not be strictly construed for or
against either Party.

12.4       Severability.  The terms and conditions of this Agreement are
severable, and in the event that any term or condition of this Agreement shall
be determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that term or condition shall be reformed if possible, but only to
the extent necessary to remove such invalidity, illegality or unenforceability
in such jurisdiction and to effectuate the intent of the Parties as evidenced on
the Effective Date. If reformation is not possible, then that term or condition
shall be deleted and neither the validity, legality or enforceability of
remaining terms and conditions nor the validity, legality or enforceability of
the deleted term or condition in any jurisdiction it is valid, legal or
enforceable shall in any way be affected or impaired thereby.

12.5       Waiver.  No waiver by either Party of any term or condition of this
Agreement, no matter how long continuing or how often repeated, shall be deemed
a waiver of any subsequent act or omission, nor shall any delay or omission on
the part of either Party to exercise any right, power, or privilege or to insist
upon compliance with any term or condition of this Agreement be deemed a waiver
of such right, power or privilege or excuse a similar subsequent failure to
perform any such term or condition.  All waivers must be in writing and signed
by the Party granting such waiver.

12.6       No Agency.  The relationship between the Parties is that of
independent contractors.  Neither Party shall be deemed to be an agent,
employee, joint venturer or partner of the other and neither Party shall have
any right or authority to assume or create any obligation or responsibility on
behalf of the other Party or to bind that Party in any manner.

12.7       Governing Law.  This Agreement shall be governed solely by the laws
of the State of Ohio, without regard to any choice-of-law provisions, the
Uniform Commercial Code or the International Convention on the Sale of
Goods.  In any litigation or arbitration arising under or relating to the terms
and conditions of this Agreement, the prevailing Party or Parties shall be
entitled to recover all documented costs and expenses of the suit, action or
proceeding, including reasonable attorneys’ fees and court and/or arbitration
costs.

12.8       Jurisdiction and Forum. The state and federal courts located in
Franklin County in the state of Ohio shall have exclusive jurisdiction over any
claim or dispute resulting from, relating to or arising out of this Agreement.
Licensee hereby irrevocably consents to the exclusive jurisdiction of such
courts and irrevocably waive any claim of inconvenient forum.

12.9       Export Control.  It is understood that Children’s is subject to
United States laws and regulations controlling the export of technical data,
computer software, laboratory prototypes, and other commodities that may require
a license from the applicable agency of the United States government and/or may
require written assurances by Licensee that it shall not export data or
commodities to certain foreign countries without prior approval of such agency.
Children’s neither represents that a license is required, nor that, if required,
it shall be issued.





16

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITHRESPECT TO THE OMITTED
PORTIONS.

--------------------------------------------------------------------------------

 



The Parties have executed this Agreement by their duly authorized officers or
representatives, in one or more counterparts, each of which shall be deemed an
original but all of which taken together constitute one and the same instrument
as of the Effective Date.

 

 

 

 

 

 

NATIONWIDE CHILDREN’S HOSPITAL

 

 

AVEXIS, INC.

 

 

 

 

 

 

 

 

By:

/s/Amy Roscoe

 

 

By:

/s/Sean P. Nolan

 

 

 

Sean P. Nolan, Chief Executive Officer

 

 

 

 

Date

9/8/2016

 

 

Date

9/9/2016

 

 

 

 

 

 



17

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITHRESPECT TO THE OMITTED
PORTIONS.

--------------------------------------------------------------------------------

 

 

EXHIBIT A

LICENSED PATENTS

****





* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

EXHIBIT B

TECHNICAL INFORMATION TRANSFER

To be agreed to in writing by the Parties at a later date.





* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

EXHIBIT C

DEVELOPMENT PLAN

For each Licensed Product, on a country-by-country basis, provide a reasonably
detailed summary of the activities that Licensee plans to undertake to make the
Licensed Technology available for sale in the commercial marketplace.

I.           Development Program

A.         ****

B.         ****

C.         ****

 

II.         Governmental Approval

A.         Types of Submissions Required

B.         Government Agency (e.g. FDA, EPA)

 

III.        Proposed Market Approach

 

IV.        Competitive Information

A.          Potential Competitors

B.          ****

C.          ****

D.          ****





* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

‎EXHIBIT D

DEVELOPMENT REPORT AND DEVELOPMENT PLAN UPDATE

For each Licensed Product, on a country-by-country basis, provide a reasonably
detailed summary of the activities that Licensee has undertaken and plans to
undertake to make the Licensed Technology available for sale in the commercial
marketplace.

****





* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

‎EXHIBIT E

CHILDREN’S ROYALTY REPORT

Licensee: _______________________    Agreement No.: ____________________________

Inventor: _______________________     Children’s File No.: _____________________

Period Covered: From: ______/______/______Through: ______/______/______________

Prepared By: _______________________  Date: _____/______/______________________

Approved By: ______________________  Date: _____/______/___________________

 

                             If license covers several major product lines,
please prepare a separate report

 

 

                                    for each line. Then combine all product line
into a summary report.

 

 

 

 

 

 

                      Report Type:     ☐    Single Product Line Report:

 

 

                             _____________________________________________________________________

 

 

☐    Multiproduct Summary Report:               Page 1 of ______  Pages

 

 

☐    Product Line Details:  Line: ___________  Tradename: ___________

 

 

Pages:____________

 

 

☐    Report Currency:   ☐    U.S. Dollars          ☐ Other _________________

 

 

Country

Invoice
Amount/Amount
Received if not
invoiced

[*Less:

Allowances]

Net Sales

Royalty Rate

Period Royalty Amount

This Year

Last Year

****

 

 

 

 

 

 

****

 

 

 

 

 

 

****

 

 

 

 

 

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total:

 

 

 

 

 

 

 

Total Royalty:  ______________  Conversion Rate:  ________ Royalty in U.S.
Dollars:  $_____________________

The following royalty forecast is non-binding and for Children’s’ internal
planning purposes only:

Royalty Forecast Under This Agreement:  ****

Any other consideration due Children’s during this Royalty Period:

Annual
Payments:  ________________________                       Milestones:  ____________________________

Minimum Royalties:  ______________________                       Sublicense
Payments: ________________________

On a separate page, please indicate the reason for returns or adjustments if
significant. Also note any unusual occurrences that affect royalty amounts
during this period. To assist Children’s’ forecasting, please comment on any
significant expected trends in sales volume.

 

 





* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

I certify that this report is accurate and complete: ___________________________

* * * * CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------